***********
The Full Commission has reviewed the prior Decision and Order based upon the record of the proceedings before Deputy Commissioner Ledford. The appealing party has not shown good grounds to reconsider the evidence, receive further evidence, rehear the parties or their representatives, or amend the Decision and Order.
                               ***********
Based upon the evidence of record, the Full Commission makes the following:
 FINDINGS OF FACT
1. Plaintiff is incarcerated in the North Carolina Department of Correction. He is currently housed at the Cleveland County Unit in Shelby, North Carolina.
2. Plaintiff testified that in early December 2000, around December 8, he was wrongly over medicated when he was given twice his dosage of Relafen in the morning, rather than one pill in the a.m. and one in the evening. In plaintiff's affidavit, he named members of the medical staff, including Nurse Garner.
3. In early December 2000, plaintiff had been prescribed Relafen. The greater weight of the evidence does not support his claim that he was given the wrong dosage on or about the morning of December 8, 2000.
4. Even if plaintiff was given twice the dosage of Relafen on a morning in early December 2000, the evidence fails to show that he sustained any injury.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes the following:
 CONCLUSION OF LAW
Plaintiff failed to prove that he was injured on or about December 8, 2000 as a result of the negligence of any named employee of defendant. Therefore, plaintiff's claim must be denied pursuant to N.C. Gen. Stat. § 143-291 et seq..
                               ***********
Based upon the findings of fact and conclusions of law, the Full Commission affirms the Order of the Deputy Commissioner and enters the following:
 ORDER
1. IT IS HEREBY ORDERED THAT plaintiff's action is DISMISSED WITH PREJUDICE.
2. Each party shall bear its own costs.
This the 14th day of October 2002.
                                  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
  S/____________ BUCK LATTIMORE CHAIRMAN
  S/_____________ THOMAS J. BOLCH COMMISSIONER